Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on July 05/11/2021 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered.
With respect to the previous 35 U.S.C. 102(a)(1) rejection of claims 1 and 14 Applicant argues the cited art of record, Anderson et al. (US 2017/0182859 A1), fails to explicitly disclose all of the recited features of claims 1, 8 and 14 (see response pages 13-20), specifically “wherein the at least one first filter is coupled to the at least one displacement sensor in a first branch to process signals from the at least one displacement sensor, and the at least one second filter is coupled to the at least one motion sensor in a second branch, which is in parallel to the first branch, to process signals from the at least one motion sensor and wherein signals from the first branch and signals from the second branch are processed to adjust a displacement of the mass reference surface from the guideway reference surface”.
Examiner respectfully disagrees. Examines notes that the Arguments are more narrow and limited than what is claimed ““wherein the at least one first filter is coupled to the at least one displacement sensor in a first branch to process signals from the at least one displacement sensor, and the at least one second filter is coupled to the at least one motion sensor in a second branch, which is in parallel to the first branch, to process signals from the at least one motion sensor and wherein signals from the first branch”, Anderson discloses at least one first filter comprising at least one of a low pass filter wherein signals from the at least one displacement sensor are processed in the at least one first filter, which is coupled to receive the  1248, 1341, 1544, 1625 and 1754), and is understood as regarding the displacement sensor that control the height of the vehicle according to the motion sensor that detects the road condition using algorithms that uses velocity over time to determine the position and the height that the vehicle should fix in order to avoid any impact along the road as shown in figures “5, 22, 69, 75, 77, 79 and 90”  “another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”.
For “wherein signals from the first branch and signals from the second branch are processed to adjust a displacement of the mass reference surface from the guideway reference surface”, Examiner notes that Anderson discloses (See at least ¶ 358, 860, 919, 964, 965 and 1754) and is understood as ““the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, also see (See at least ¶ 587) and is understood as “The first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, and also see (See at least ¶ 595) and is understood as “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-correlated position sensor output (e.g. raw output) comprises time-delayed position sensor output data. In other embodiments, the filter is a method that removes periodic content from a signal. The filter may comprise at least one of a notch filter, a sync filter, a low-pass filter, a high-pass filter, an FIR 
With respect to the previous 35 U.S.C. 102(a)(1) rejection of claim 8 Applicant argues the cited art of record, Anderson et al. (US 2017/0182859 A1), fails to explicitly disclose all of the recited features of claims 1, 8 and 14 (see response pages 8-16), specifically “an integrator or a derivative operator is coupled to receive the filtered second motion sensor signals to produce integrated second filtered motion signals or derivative operated second filtered motion signals; a mixer to superimpose the first filtered displacement sensor signals with the integrated second filtered motion signals or with the derivative operated second filtered motion signals to produce a synthesized pseudo-displacement signal; and an actuator to adjust the displacement of the mass reference surface from the guideway reference based on the synthesized pseudo-displacement signal”.
Examiner respectfully disagrees. Examines notes that the Arguments are more narrow and limited than what is claimed in “an integrator or a derivative operator is coupled to receive the filtered second motion sensor signals to produce integrated second filtered motion signals or derivative operated second filtered motion signals”, see Anderson discloses (See at least ¶ 525, 901 and 1248) regarding an integrator or a derivative filter that used to determine the velocity signals overtime to determine the position and acceleration and understood as “relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”, in addition to “a control system commands a motor input, such as motor torque, to be updated at 10 Hz, though other frequencies are possible. Al each update, the commanded motor input is set to be the current vertical body velocity (body acceleration put 
For “a mixer to superimpose the first filtered displacement sensor signals with the integrated second filtered motion signals or with the derivative operated second filtered motion signals to produce a synthesized pseudo-displacement signal” Examines notes that Anderson discloses (See at least ¶ 525, 901, 1248, 1341 and 1342) and understood as “according to another aspect, the BLDG motor comprises controlling at least one of torque and rotational speed of the rotatable portion of the BLDG motor by adjusting current flowing through windings of the BLOC motor in response to the sensed sensor target position. Another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”.
For “and an actuator to adjust the displacement of the mass reference surface from the guideway reference based on the synthesized pseudo-displacement signal” Examines notes that Anderson discloses (See at least ¶ 358 and 919) regarding an actuator generating force on the air spring to displace the mass reference based on the height and displacement position and understood as “At least one position sensor measuring at least one of vehicle ride height, air spring displacement, and suspension position. According to another aspect a vehicle suspension system comprises an active suspension actuator capable of being controlled in each of four operational quadrants, a controller integrated into a single housing with the active suspension actuator for controlling the actuator and an air spring capable of being controlled via an air compressor and at least one valve, wherein control of the air spring and control of the actuator are coordinated” in addition to “the active suspension may control hydraulic actuation system within the suspension to react in an anticipatory fashion to adjust the suspension in response to the location of the vehicle. For example, if the location of a speed bump is known, the actuators can start to lift the wheels immediately before impact”.
Claims 25-26 were rejected under 102 using the same reference Anderson et al. (US 2017/0182859 A1).
The claims currently are broad enough to be a car vehicle instead of an explicit vehicle running suspended from cables or a maglev train  above a guideway. If this is what is intended, Applicant is encouraged to amend that in to the claims and specify there is no contact between the vehicle and the ground and tracks.

. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-14, 16-21 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Anderson et al. (US 2017/0182859 A1).

	Regarding claim 1, Anderson discloses an active control system for a mass traveling along a guideway (see Anderson abstract and paragraphs “0050” and “0405” “active suspension control system for vehicle” and “traveling on a road”), 
comprising: at least one displacement sensor (see Anderson paragraph “1085” device that senses displacement, in addition to see paragraph “0964” 
at least one motion sensor (see Anderson paragraph “0964” “body accelerometer 1-1152 which communicates vehicle body motions in reference to an inertial reference system that may include a body translational and/or rotational motion”), 
measuring a displacement between a mass reference surface on the mass and a guideway reference surface on a guideway side (see Anderson paragraphs “0108”, “0358”, “860”, “919”, “964”, “965” and 1754” regarding a vehicle (i.e. mass reference) adjusting the height using a suspension displacement sensors to avoid a collision that may happen because of a bumper on the road which is (i.e. guideway) along the way the vehicle is heading to “to improve the safety of the vehicle during a collision or dangerous vehicle state. In one embodiment, the active suspension with on-demand energy delivery is controlled to deliver a vehicle height adjustment when an imminent crash is detected in order to ensure the vehicle's bumper collides with the obstacle (for example, a stopped SUV ahead) so as to maximize the crumple zone or minimize the negative impact on the driver and passengers in the vehicle”),
at least one first filter comprising at least one of a low pass filter, a notch filter, or a combination of a low and high pass filter; and at least one second filter comprising at least one of a high pass filter, a resonator or a bandpass filter (see Anderson paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, also paragraph “0587” “The first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor 
wherein the at least one first filter is coupled to the at least one displacement sensor in a first branch to process signals from the at least one displacement sensor, and the at least one second filter is coupled to the at least one motion sensor in a second branch, which is in parallel to the first branch, to process signals from the at least one motion sensor and wherein signals from the first branch (see Anderson figures “5, 22, 69, 75, 77, 79 and 90” and paragraphs “0108” and “0120” Regarding displacement sensor that coupled to the suspension system to adjust the height of the vehicle, in addition to see paragraph “0964” “Suspension position sensor 1-
signals from the second branch are processed to adjust a displacement of the mass reference surface from the guideway reference surface (see Anderson figures “5, 22, 69, 75, 77, 79 and 90”paragraph “0919” “the active suspension may control hydraulic actuation system within the suspension to react in an anticipatory fashion to adjust the suspension in response to the location of the vehicle”, in addition to see paragraphs “0860”, “0964”, “0965” and “1754” “The signals from the position or displacement sensor and the motion sensors adjust the suspension [displacement] of the vehicle body in reference to a location on the vehicle from a known reference by adjusting wheel position”, furthermore see paragraph “0358” “At least one position sensor measuring at least one of vehicle ride height, air spring displacement, and suspension position. According to another aspect a vehicle suspension system comprises an active suspension actuator capable of being controlled in each of four operational quadrants, a controller integrated into a single housing with the active suspension actuator for controlling the actuator and an air spring capable of being controlled via an air compressor and at least one valve, wherein control of the air spring and control of the actuator are coordinated”, and see paragraphs “0361”, “1341” and “1342” “Electronic controller adjusts displacement of the air spring when presented with data indicative of at least one of a wheel event and a vehicle event that is suitable for being mitigated by the air spring. In some embodiments of the system the electronic controller adjusts displacement of the electro-hydraulic suspension actuator when presented with data indicative of at least one of a wheel event and a vehicle event that is suitable for being mitigated by the electro-hydraulic suspension actuator”, in addition to see Anderson paragraph “0586” “the sensor 

Regarding claim 4, Anderson discloses the active control system, wherein a combined frequency spectrum of the at least one low pass filter and the at least one high pass filter is continuous (see paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, also see paragraph “0587” “The first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, and see paragraph “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-correlated 
 
Regarding claim 5, Anderson discloses the active control system, wherein the first filter comprises a notch filter and the second filter comprises at least one bandpass filter (see Anderson paragraph “0587” “the first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, also see paragraph “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-correlated position sensor output (e.g. raw output) comprises time-delayed position sensor output data. In other embodiments, the filter is a method that removes periodic content from a signal. The filter may 

Regarding claim 6, Anderson discloses the active control system, wherein the first filter comprises a high pass filter and a low pass filter (see paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, also see paragraph “0587” “The first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, moreover see paragraph “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-correlated position sensor output (e.g. raw output) comprises time-delayed position sensor output data. In other embodiments, the filter is a method that removes periodic content from a signal. The filter may comprise at least one of a notch filter, a sync filter, a low-pass filter, a high-pass filter, an FIR filter, and an IIR filter”, in addition to see paragraph “1248” “Filters receive position sensor data and motion data”, furthermore see 
Regarding claim 7, Anderson discloses the active control system, further comprising: at least one integrator or derivative operator coupled to receive the filtered signals from the at least one motion sensor (see Anderson paragraphs “0525” and “1248” “another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”, in addition to see paragraph “09011” “In one exemplary embodiment, a control system commands a motor input, such as motor torque, to be updated at 10 Hz, though other frequencies are possible. Al each update, the commanded motor input is set to be the current vertical body velocity (body acceleration put through a software integrator) multiplied by a scaling factor k such that the actuator creates a force opposite to the body velocity”). 

Regarding claim 8, Anderson discloses for a mass traveling along a guide (see Anderson abstract and paragraphs “0050” and “0405” “active suspension control system for vehicle” and “traveling on a road”), 
comprising: at least one displacement sensor (see Anderson paragraph “1085” device that senses displacement, in addition to see paragraph “0964” 
measuring a displacement between a mass reference surface on the mass and a guideway reference surface on a guideway side (see Anderson paragraphs “0108”, “0358”, “860”, “919”, “964”, “965” and 1754” regarding a vehicle (i.e. mass reference) adjusting the height using a suspension displacement sensors to avoid a collision that may happen because of a bumper on the road which is (i.e. guideway) along the way the vehicle is heading to “to improve the safety of the vehicle during a collision or dangerous vehicle state. In one embodiment, the active suspension with on-demand energy delivery is controlled to deliver a vehicle height adjustment when an imminent crash is detected in order to ensure the vehicle's bumper collides with the obstacle (for example, a stopped SUV ahead) so as to maximize the crumple zone or minimize the negative impact on the driver and passengers in the vehicle”),
at least one first filter; and at least one second filter (see Anderson paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, also paragraph “0587” “The first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, in addition to “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between 
wherein the at least one displacement sensor is coupled to the at least one first filter and the at least one motion sensor is coupled to the at least one second filter  (see Anderson paragraphs “0108” and “0120” Regarding displacement sensor that coupled to the suspension system to adjust the height of the vehicle, in addition to see paragraph “0964” “Suspension position sensor 1-1151 which communicates a longitudinal position of a wheel in reference to the vehicle's body”, also paragraph “1085” device that senses displacement),
wherein signals from the at least one displacement sensor are processed in the at least one first filter to form first filtered displacement sensor signals (see Anderson paragraphs “0108” and “0120” Regarding displacement sensor that coupled to the suspension system to adjust the height of the vehicle, in addition to see paragraph “0964” “Suspension position sensor 1-1151 which communicates a 
signals from the least one motion sensor are processed in the at least one second filter to form second filtered motion sensor signals (see Anderson paragraph “0919” “the active suspension may control hydraulic actuation system within the suspension to react in an anticipatory fashion to adjust the suspension in response to the location of the vehicle”, in addition to see paragraphs “0860”, “0964”, “0965” and “1754” “The signals from the position or displacement sensor and the motion sensors adjust the suspension [displacement] of the vehicle body in reference to a location on the vehicle from a known reference by adjusting wheel position”, furthermore see paragraph “0358” “At least one position sensor measuring at least one of vehicle ride height, air spring displacement, and suspension position. According to another aspect a vehicle suspension system comprises an active suspension actuator capable of being controlled in each of four operational quadrants, a controller integrated into a single housing with the active suspension actuator for controlling the actuator and an air spring capable of being controlled via an air compressor and at least one valve, wherein control of the air spring and control of the actuator are coordinated”, and see paragraphs “0361”, “1341” and “1342” “Electronic controller adjusts displacement of the air spring when presented with data indicative of at least one of a wheel event and a vehicle event that is suitable for being mitigated by the air spring. In some embodiments of the system the electronic controller adjusts displacement of the electro-hydraulic suspension actuator when presented with data indicative of at least one of a wheel event and a vehicle event that is suitable for being mitigated by the electro-hydraulic suspension actuator”, in addition to see Anderson paragraph “0586” “the sensor may be one of a position linear position, velocity, or 
an integrator or a derivative operator coupled to receive the second filtered motion sensor signals to produce integrated second filtered motion signals or derivative operated second filtered motion signals (see Anderson paragraphs “0525” and “1248” “another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”, in addition to see paragraph “09011” “In one exemplary embodiment, a control system commands a motor input, such as motor torque, to be updated at 10 Hz, though other frequencies are possible. Al each update, the commanded motor input is set to be the current vertical body velocity (body acceleration put through a software integrator) multiplied by a scaling factor k such that the actuator creates a force opposite to the body velocity”),
a mixer to superimpose the first filtered displacement sensor signals with the integrated second filtered motion signals or with the derivative operated second filtered motion signals to produce a synthesized pseudo-displacement signal (see Anderson 
an actuator to adjust the displacement of the mass reference surface from the guideway reference based on the synthesized pseudo-displacement signal (see Anderson paragraphs “358” and “919” regarding an actuator generating force on the air spring to displace the mass reference based on the height and displacement position and understood as “At least one position sensor measuring at least one of vehicle ride height, air spring displacement, and suspension position. According to another aspect a vehicle suspension system comprises an active suspension actuator capable of being controlled in each of four operational quadrants, a controller integrated into a single housing with the active suspension actuator for controlling the actuator and an air spring capable of being controlled via an air compressor and at least one valve, wherein control of the air spring and control of the actuator are coordinated” in addition to “the active suspension may control hydraulic actuation system within the suspension to react in an anticipatory fashion to adjust the suspension in response to the 

Regarding claim 9, Anderson discloses the active control system, further comprising: a comparator to determine a pseudo error signal, which is a difference between a predetermined reference displacement and the synthesized pseudo-displacement signal (see Anderson paragraphs “0108”, “0237”, “0525”, “1248” and “1497” regarding a calibration of sensors uses reference signals and the synthesized pseudo-displacement sensors to determine a pseudo error signal “Electric motor/generator rotor position sensing that may include magnetically sensing the rotary position of a motor/generator through a diaphragm, wherein the motor/generator may be fluid immersed that in one embodiment includes a self-calibrating sensor based on detected noise patterns that are filtered out by selective position sensing. In another embodiment includes a real-time online no latency [rotational sensor] calibration based on off-line generated calibration curve. In another embodiment includes a high-accuracy calibration method for a low-cost [low-accuracy] position sensor. In another embodiment includes a deriving [magnetic] sensor error compensation based on velocity calculation”).

Regarding claim 10, Anderson discloses the active control system, further comprising: a controller coupled lo receive the pseudo error signal and to control an actuator to adjust the displacement of the mass reference surface on the mass from the guideway reference surface (see Anderson paragraphs “0237”, “0525”, “1248” and “1497” “a system controller is used to receive the pseudo error signals”, and also see paragraphs “0860”, “0964”, “0965” and “1754” “control an actuator to adjust the displacement of the reference location on the mass from the fixed reference”).

Regarding claim 11, Anderson discloses the active control system, wherein the at least one displacement sensor comprises at least one of an accelermeter, a gyroscope or rate sensor (see Anderson paragraph “0435” “The system also comprises at least one sensor (which, in some embodiments, may be an accelerometer, displacement sensor, force sensor, gyroscope, etc.) disposed with each controller to provide vehicle chassis motion and/or vehicle wheel motion related information to the controller with which the sensor is disposed”, in addition to see paragraph “1274” “Referring to FIG. 57, as a truck drives over a road event such as a pothole or unevenness in the road, a mechanical force input is introduced into the chassis of the vehicle 10-108 through the wheel 10-112. By placing sensors (accelerometers, position sensors, gyroscopes, etc.) 10-110 on the vehicle chassis 10-108 or on the suspension to measure wheel motion, the mechanical input is,registered by a controller(s) 10-114”). 

Regarding claim 12, Anderson discloses the active control system, wherein the mass comprises a vehicle having bearings for moving along the guideway (see Anderson paragrahs “0108”, “0379” and “1132” “the mass is a moving vehicle having bearings for moving along a road”). 

Regarding claim 13, Anderson discloses the active control system, wherein the vehicle comprises a pod, the guideway comprises a track, and wherein the pod is configured to be suspended from or travel over the track (see Anderson paragraphs “1132” “the term "vehicle" as used herein refers to any type of moving vehicle such as a 4-wheeled vehicle (e.g., an automobile, truck. sport-utility vehicle etc.) and vehicles with more or less than four wheels (including motorcycles, light 

Regarding claim 14, Anderson discloses a method for active control of a mass traveling along a guideway (see Anderson paragraphs “0050” and “0405” “method for an active suspension control system for vehicle, abstract, traveling on a road”), 
comprising: monitoring signals corresponding to a displacement of mass a reference surface on the mass with respect to a guideway reference surface on a guideway side (see Anderson paragraphs “0108”, “0358”, “860”, “919”, “964”, “965” and 1754” regarding a vehicle (i.e. mass reference) adjusting the height using a suspension displacement sensors to avoid a collision that may happen because of a bumper on the road which is (i.e. guideway) along the way the vehicle is heading to “to improve the safety of the vehicle during a collision or dangerous vehicle state. In one embodiment, the active suspension with on-demand energy delivery is controlled to deliver a vehicle height adjustment when an imminent crash is detected in order to ensure the vehicle's bumper collides with the obstacle (for example, a stopped SUV ahead) so as to maximize the crumple zone or minimize the negative impact on the driver and passengers in the vehicle”),
monitoring signals corresponding to motion of the mass along the guideway (see Anderson paragraphs “0899” and “0919” “motion of the vehicle is monitored 
processing the monitored displacement signals in at least one of a low pass filter, a notch filter or a combination of a low and high pass filter, and processing the monitored motion signals in at least one of a high pass filter, a resonator or a bandpass filter (see Anderson paragraphs “0957”, “0963” and “09641” “controller modulo processes the sensor signals”, in addition see Anderson paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, in addition to see paragraph “0587” “The first intermediate-signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments. the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, also see paragraph “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-correlated position sensor output (e.g. raw output) comprises time-delayed position sensor output data. In other embodiments, the filter is a method that removes periodic content from a signal. The filter may comprise at least one of a notch filter, a sync filter, a low-pass filter, a high-pass filter, an FIR filter, and an IIR filter”, and paragraph “1248” “Filters receive position sensor data and motion data”, furthermore see paragraph “1544” “In the above description of FIG. 106, the averaging times are the length of the window in a 
and controlling an actuator to adjust the displacement of the mass reference surface from the guideway reference according to the processed monitored displacement signals and the processed monitored motion signals (see Anderson paragraph “0919” “the active suspension may control hydraulic actuation system within the suspension to react in an anticipatory fashion to adjust the suspension in response to the location of the vehicle”, in addition to see paragraphs “0860”, “0964”, “0965” and “1754” “The signals from the position or displacement sensor and the motion sensors adjust the suspension [displacement] of the vehicle body in reference to a location on the vehicle from a known reference by adjusting wheel position using actuators”, also see paragraph “0358” “at least one position sensor measuring at least one of vehicle ride height, air spring displacement, and suspension position. According to another aspect a vehicle suspension system comprises an active suspension actuator capable of being controlled in each of four operational quadrants, a controller integrated into a single housing with the active suspension actuator for controlling the actuator and an air spring capable of being controlled via an air compressor and at least one valve, wherein control of the air spring and control of the actuator are coordinated”, furthermore see paragraphs “0361”, “1341” and “13421” “Electronic controller adjusts displacement of the air spring when presented with data indicative of at least one of a wheel event and a vehicle event that is suitable for being mitigated by the air 

Regarding claim 16, Anderson discloses the method, wherein the processing comprises: extracting relevant frequency content of the motion and displacement signals using filters comprising at least one of a band-pass, band-stop, notch, and resonator (see Anderson paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, also see paragraph “0587” “The first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, in addition to paragraph “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-correlated position sensor output (e.g. raw output) comprises time-delayed position sensor output data. In other embodiments, the filter is a method that removes periodic content from a signal. The filter may comprise at least one of a notch filter, a sync filter, a low-pass filter, a high-pass filter, an FIR filter, and an IIR filter”, also see paragraph “1248” “Filters receive position sensor data and motion data that are combined at a frequency range”, moreover see paragraph “1409” “Vertical acceleration on the vehicle chassis or in the passenger 

Regarding claim 17, Anderson discloses the method, wherein the processing further comprises: integrating, at least one time, the filtered signals from the at least one motion sensor (see Anderson paragraphs “0525” and “1248” “another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”, in addition to see paragraph “0901” “In one exemplary embodiment, a control system commands a motor input, such as motor torque, to be updated at 10 Hz, though other frequencies are possible. At each update, the commanded motor input is set to be the current vertical body velocity (body acceleration put through a software integrator) multiplied by a scaling factor k such that the actuator creates a force opposite to the body velocity”). 

 
Regarding claim 19, Anderson discloses the method, wherein the processing further comprises: determining a difference between a predetermined reference displacement and the synthesized pseudo-displacement signal as a pseudo error signal (see Anderson paragraphs “0108”, “0237”, “0525”, “1248” and “1497” regarding a calibration of sensors uses reference signals and the synthesized pseudo-displacement sensors to determine a pseudo error signal “Electric motor/generator rotor position sensing that may include magnetically sensing the rotary position of a motor/generator through a diaphragm, wherein the motor/generator may be fluid immersed that in one embodiment includes a self-calibrating sensor based on detected noise patterns that are filtered out by selective position sensing. In another embodiment includes a real-time online no 

 
Regarding claim 20, Anderson discloses the method, wherein the controlling comprises: controlling an actuator to adjust the displacement of the mass reference surface from the guideway reference surface based on the pseudo error signal (see Anderson paragraphs “0237”, “0525”, “1248” and “1497” “a system controller is used to receive the pseudo error signals” and also see paragraphs “0860”, “0964”, “0965” and “1754” “control an actuator to adjust the displacement of the reference location on the mass from the fixed reference”). 

Regarding claim 21, Anderson discloses the method, wherein the guideway comprises a track and the mass comprises a vehicle with bearings configured for the vehicle to move over or to be suspended from the track (see Anderson paragraph “1132” “the term "vehicle" as used herein refers to any type of moving vehicle such as a 4-wheeled vehicle (e.g., an automobile, truck, sport-utility vehicle etc.) and vehicles with more or less than four wheels (including motorcycles, light trucks, vans, commercial trucks, cargo trailers, trains, boats, multi-wheeled and tracked military vehicles, and other moving vehicles). The techniques described herein may be applied to electric vehicles, hybrid vehicles, combustion-driven vehicles, or any other suitable type of vehicle”, and see also paragraphs “1413” and “1457” “The vehicle and vehicle body travels along a roadway with lanes in which the vehicle body is suspended above wheels”).


Regarding claim 26, Anderson discloses a mixer arranged to process the signals from the first branch and signals from the second branch by superimposing signals output from the first branch with the signals output from the second branch (see Anderson figures “5, 22, 69, 75, 77, 79, 80 and 90” and paragraphs “0108”, “0525” and “1248” regarding the actuator for the suspension for filtering the signals to detect any collision ahead of a vehicle and clear the noise coming from sensors by superimposing the signals from the suspension height sensor so as to levitate the vehicle height to a certain point to avoid any collision that can happen to the vehicle bumper  “according to another aspect, the BLDG motor comprises controlling at least one of torque and rotational speed of the rotatable portion of the BLDG motor by adjusting current flowing through windings of the BLOC motor in response to the sensed sensor target position. Another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666